DETAILED ACTION

This action is in response to communications: Amendment filed September 9, 2022.

Claims 1-23 are pending in this case.  Claims 1, 2, 4, 8, 11-13, and 23 have been newly amended.  No claims have been newly added or cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,799,094).

As to claim 12, Chen et al. disclose an apparatus (Figure 1, further illustrated in Figure 2) for graphics processing, comprising: a memory (e.g. system memory 16, graphics processing unit (GPU) memory 42, and/or constant memory 44); and at least one processor (processor 12 and/or GPU 14) coupled to the memory (e.g. coupled to system memory 16, graphics processing unit (GPU) memory 42, and/or constant memory 44) and configured to: perform a graphics operation (e.g. execute shader code/program including a per-instance preamble shader component and a main shader component via shader core 24) associated with using a set of constants (e.g. uniforms as constants) within a flow control (Figure 2 and associated text, e.g. column 10, lines 46 thru column 11, lines 9 notes compiler 38 to compile source code of shader programs to create object or intermediate code executable by shader core 24 of GPU 14, more specifically, compiler 38 builds a shader into multiple components including a “main” shader component and a “per-instance preamble” shader component, where execution of the per-instance preamble shader component by the shader core 24 loads the instance uniforms (e.g. constants) into constant memory 44 (or GPU memory 42), Figure 3 and associated text, e.g. column 12, lines 53 thru column 13, lines 22 notes following the per-instance preamble shader component is the main shader component that utilize the uniforms/constants loaded into constant memory 44 (or GPU memory 42) to execute the main shader component by shader core 24), the set of constants (e.g. uniforms as constants) being associated with a plurality of branches associated with the flow control (e.g. plurality of branch operations/instructions as part of shader code/program that are executed by subsequent waves as an indication to skip (e.g. bypass execution) of the per-instance shader preamble component of the shader code/program (only execute the main shader component of the shader code/program utilizing pre-fetched uniforms/constants)); query a first memory (e.g. system memory 16) to determine whether memory addresses (e.g. memory addresses) associated with the set of constants (e.g. uniforms as constants) are allocated (e.g. have not been fetched, thus still allocated) at a constant buffer (e.g. at a uniform buffer object (UBO) 46) of the first memory (e.g. system memory 16)(column 11, lines 66 thru column 12, lines 22 notes when shader core 24 is ready to execute a wave of a particular instance, the shader core 24 determines whether the wave is the first wave of the instants by accessing the first wave flag corresponding to the current wave, and if the wave is the first wave of the instance, the shader core 24 determines whether to execute the per-instance shader preamble by further utilizing a flag denoting that the per-instance shader preamble of the shader program has (or has not) been executed to make such as a determination, e.g. flag is set to true or false, where the flag set to false further denotes that uniforms, e.g. constants, have not been fetched from the UBO 46 of system memory 16 to constant memory 44 (or GPU memory 42) of GPU 14, therefore, when the preamble has not been previously executed, the shader core 24 will execute the per-instance shader preamble which includes loading all or substantially all uniforms (e.g. constants) into constant memory 44 (or GPU memory 42) from UBO 46 of system memory 16, thus it is considered the “set of constants are allocated at the constant buffer of the first memory” when the uniforms/constants have not yet been loaded to the constant memory 44, thus still “allocated” at the UBO 46 of system memory 16); and set a page fault indicator to a true value (e.g. set flag denoting the per-instance preamble shader component of the shader program has been executed to true) when the query indicates that at least one memory address (e.g. memory addresses) associated with the set of constants (e.g. uniforms as constants) is unallocated (e.g. have already been fetched, thus unallocated) at the constant buffer (e.g. UBO 46 of system memory 16)(column 12, lines 22-43 notes at the completion of the execution of the per-instance shader preamble, the flag denoting that the per-instance shader preamble has (or has not) been executed is set to a state denoting that the per-instance shader preamble has been executed, e.g. set from false to true, where the flag set to true further denotes the uniforms/constants have been fetched from UBO 46 of system memory 16 and loaded into constant memory 44 (or GPU memory 42), therefore, when the shader determines that the per-instance shader preamble has been executed, e.g. the flag is set to true, the per-instance shader preamble instructions may be skipped and the main shader component is executed by shader core 24, and shader core 24 may access uniforms from constant memory 44 (or GPU memory 42), thus it is considered the “set of constants are unallocated at the constant buffer” when the uniforms/constants have already been fetched from the UBO 46 of system memory 16 and loaded into constant memory 44 (or GPU memory 42), thus “unallocated” at the UBO 46 of system memory 16), wherein the at least one memory address (e.g. memory addresses) associated with the set of constants (e.g. uniforms as constants) being unallocated at the constant buffer (e.g. have already been fetched from UBO 46 of system memory 16, thus unallocated) corresponds to a speculative page fault (e.g. “page fault” as the uniforms/constants are no longer in UBO 46 of system memory 16 as they have been “pre-fetched” and loaded into constant memory 44 (or GPU memory 42)) associated with at least one pre-fetch operation (e.g. pre-fetch operation as part of per-instance shader preamble that, once executed, to “pre-fetch” uniforms/constants from UBO 46 of system memory 16) and at least one branch in the plurality of branches (e.g. at least one branch operation/instruction associated with the per-instance shader preamble component of the shader code/program that, once executed, to skip (or bypass execution) of the main shader component of the shader code/program)(column 12, lines 16-43 notes when it is determined that the per-instance shader preamble has not been executed, the current wave (e.g. a first wave) will execute the per-instance shader preamble, where execution of the per-instance shader preamble includes loading all or substantially all uniforms into constant memory 44 (or GPU memory 42) from UBO 46, thus the per-instance shader preamble may be considered to be associated with a “pre-fetch operation” (e.g. to load or “pre-fetch” uniforms/constants from UBO 46), for subsequent waves executing the shader code/program, it is further determined whether the per-instance shader preamble has already been executed (e.g. determining whether uniforms/constants have been “pre-fetched” from UBO 46 to constant memory 44 (or GPU memory 42)), where determining that the per-instance shader preamble has already been executed may be considered a “page fault” because the uniforms/constants have been already been “pre-fetched” from UBO 46 to constant memory 44 (or GPU memory 42), thus unallocated from UBO 46 of system memory 16, the per-instance shader preamble further considered to be associated with at least one branch in that the subsequent waves may skip over the per-instance shader preamble component of the shader code/program (e.g. via a branch operation/instruction (e.g. a branch operation/instruction per wave executing the shader code/program, thus a plurality of branches)) after determining the per-instance shader preamble has already been executed, e.g. the uniforms/constants have already been “pre-fetched” from UBO 46 to constant memory 44 (or GPU memory 42), the subsequent waves may then execute the main shader component of the shader code/program utilizing the uniforms/constants in constant memory 44 (or GPU memory 42) that were previously “pre-fetched” (e.g. by the first wave) from UBO 46 of system memory 16, see also column 5, lines 65 thru column 6, lines 11).

As noted above, Chen et al. describes a system and method and loading and storing uniforms, e.g. constants, from a uniform buffer object (UBO) 46 in system memory 16 to a constant memory 44 (or GPU memory 42) of a graphics processing unit (GPU) 14.  Chen et al. further describes the locations of the uniforms/constants in the UBO 46 of system memory 16 as well as the locations of the uniforms/constants once loaded to constant memory 44 (or GPU memory 42) as memory addresses (see column 5, lines 26-34, column 18, lines 62-67).  Therefore, it may be considered that Chen et al. may utilize the “memory addresses” as claimed, yielding predictable results, without changing the scope of the invention.  Additionally, as noted above, Chen et al. describes utilizing a flag which denotes whether the per-instance preamble shader component of the shader code/program has been executed, which further denotes whether the uniforms/constants have been fetched from the UBO 46 of system memory 16 to constant memory 44 (or GPU memory 42), which is considered the claimed “page fault indicator.”  Although Chen et al. does not expressly use the terms “page fault,” it is appropriately interpreted that the flag described may be considered a “page fault indicator” in that, as noted above, the flag denotes whether the per-instance preamble shader component of the shader code/program has been executed, which further denotes whether the uniforms/constants have been fetched from the UBO 46 of system memory 16 to constant memory 44 (or GPU memory 42), where uniforms/constants that have not yet been fetched from UBO 46 of system memory 16 and loaded into constant memory 44 (or GPU memory 42) would result in a page fault of the constant memory 44 (or GPU memory 42).

Claims 1 and 23 are similar in scope to claim 12 above, and are therefore rejected under similar rationale.

As to claims 2 and 13, Chen et al. disclose the at least one processor is further configured to set the page fault indicator to a false value (e.g. set flag denoting the per-instance preamble shader component of the shader code/program has been executed to false) when memory addresses (e.g. memory addresses) associated with the respective set of constants (e.g. uniforms as constants) is allocated (e.g. have not been fetched, thus still allocated) at the constant buffer (e.g. UBO 46 of system memory 16)(e.g. column 11, lines 53-56 notes initializing a flag denoting the per-instance shader preamble has completed execution to false, column 12, lines 14-22 notes when shader core 24 determines that the per-instance shader preamble has not been executed (e.g. flag denoting completion of execution is false), the per-instance shader preamble is executed, which includes shader core 24 loading all or substantially all uniforms into constant memory 44 (or GPU memory 42) from UBO 46 of system memory 16, thus it is considered the “set of constants is allocated at the constant buffer” when the uniforms/constants have not yet been loaded to the constant memory 44, thus still “allocated” at the UBO 46 of system memory 16).

As to claims 3 and 14, Chen et al. disclose the at least one processor is further configured to: perform respective pre-fetch operations (e.g. pre-fetch uniforms/constants from UBO 46 of system memory 16 to constant memory 44 (or GPU memory 42)) for each constant of the set of constants (e.g. uniforms as constants) when the page fault indicator is set to the false value (e.g. flag denoting the per-instance preamble shader component of the shader code/program has been executed is set to false)(column 12, lines 14-22 notes when shader core 24 determines that the per-instance shader preamble has not been executed (e.g. flag denoting completion of execution is false), the per-instance shader preamble is executed, which includes shader core 24 loading all or substantially all uniforms into constant memory 44 (or GPU memory 42) from UBO 46 of system memory 16); and perform the graphics operation (e.g. execute the main shader component of shader code/program) after the performing of the respective pre-fetch operations (e.g. after pre-fetching uniforms/constants from UBO 46 of system memory 16)(column 12, lines 25-43 notes after execution of the per-instance shader preamble of shader code/program, including loading uniforms/constants into constant memory 44 (or GPU memory 42) from UBO 46 of system memory 16, executing the main shader component of the shader code/program which includes accessing the uniforms/constants from constant memory 44 (or GPU memory 42)).

As to claims 4 and 15, Chen et al. disclose the at least one processor is configured to perform the pre-fetch operations by loading the respective constants (e.g. uniforms as constants) to a second memory (e.g. constant memory 44 (or GPU memory 42)) that is an on-chip memory of a graphics processor (GPU 14)(Figure 2 illustrates constant memory 44 as part of shader core 24 of GPU 14 and GPU memory 42 as part of GPU 14, thus considered on-chip of the GPU 14).

As to claims 5 and 16, Chen et al. disclose the first memory (e.g. system memory 16) is associated with a first latency, the second memory (e.g. constant memory 44 (or GPU memory 42)) is associated with a second latency, and the first latency is greater than the second latency (e.g. Figure 2 illustrates system memory 16 located off-chip of GPU 14 and each of the GPU memory 42 and constant memory 44 are located on-chip of the GPU 14, where it is well known that latency with system memory is higher than that of an on-chip or local memory, such as GPU memory 42 and constant memory 44, due to the system memory’s location being off-chip of GPU 14).

As to claims 6 and 17, Chen et al. disclose the at least one processor is configured to set the page fault indicator to the false value (e.g. set flag denoting the per-instance preamble shader component of the shader code/program has been executed to false) after the performing of the graphics operation (e.g. after executing the main shader component of the shader code/program) and before the querying of the first memory (e.g. column 11, lines 47-56 notes when a new instance is initialized, prior to launching any waves of the instance, initializing state variables including initializing the flag denoting the per-instance shader preamble has completed execution to false, thus a new instance would cause a new initialization, which may be after a previous instance has been executed, e.g. after executing the main shader component of the shader code/program, and prior to determining whether the per-instance shader preamble has been executed for the new instance).

As to claims 7 and 18, Chen et al. disclose the at least one processor is further configured to: perform, without performing any pre-fetch operations (e.g. without pre-fetching uniforms/constants from UBO 46 of system to constant memory 44 (or GPU memory 42)), the graphics operation (e.g. executing the main shader component of the shader code/program) when the page fault indicator is set to the true value (e.g. flag denoting the per-instance preamble shader component of the shader code/program has been executed is set to true); and perform respective fetch operations (e.g. fetch/access uniforms/constants from constant memory 44 (or GPU memory 42)) for each constant of the set of constants (e.g. uniforms as constants) during the performing of the graphics operation (e.g. during execution of the main shader component of the shader code/program)(column 12, lines 22-43 notes at the completion of the execution of the per-instance shader preamble, the flag denoting that the per-instance shader preamble has (or has not) been executed is set to a state denoting that the per-instance shader preamble has been executed, where when the shader determines that the per-instance shader preamble has been executed, e.g. the flag is set to true, the per-instance shader preamble instructions may be skipped (e.g. without performing pre-fetch operations of uniforms/constants from UBO 46 of system 16 because the uniforms/constants have already been loaded into constant memory 44 (or GPU memory 42)) and the main shader component is executed by shader core 24, and shader core 24 may access (e.g. fetch) uniforms from constant memory 44 (or GPU memory 42)).

As to claims 8 and 19, Chen et al. disclose the at least one processor is configured to perform each of the respective fetch operations by loading the respective constant (e.g. uniforms as constants) from the first memory (e.g. UBO 46 of system memory 16) to an on-chip memory of a graphics processor (e.g. constant memory 44 (or GPU memory 42) of GPU 14)(Figure 2 illustrates constant memory 44 as part of shader core 24 of GPU 14 and GPU memory 42 as part of GPU 14, thus considered on-chip of the GPU 14).

As to claims 9 and 20, Chen et al. disclose the at least one processor is configured to query the first memory (e.g. determining whether the per-instance preamble shader component of the shader code/program has already been executed, thus further determining whether uniforms/constants have already been fetched from system memory 16) by determining whether accessing a respective constant of the set of constants (e.g. uniforms as constants) during the performing of the graphics operation (e.g. execution of the main shader component of the shader code/program) could result in a data fault (e.g. have not been fetched or loaded in constant memory 44 (or GPU memory 42))(column 11, lines 66 thru column 12, lines 22 notes the shader core 24 utilizes a flag denoting that the per-instance shader preamble of the shader program has (or has not) been executed, e.g. flag is set to true or false, where attempting to access uniforms/constants from constant memory 44 (or GPU memory 42) during execution of the main shader component of the shader code/program when the flag is set to false would result in a “page fault” because the uniforms/constants have not yet been fetched into constant memory (or GPU memory 42), thus when it is determined that the per-instance shader preamble has not been previously executed, e.g. the flag is set to false, the shader core 24 will execute the per-instance shader preamble to load all or substantially all uniforms (e.g. constants) into constant memory 44 (or GPU memory 42) from UBO 46 of system memory 16, where loading the uniforms/constants into constant memory 44 (or GPU memory 42) so that the access of the uniforms/constants from constant memory 44 (or GPU memory 42) during execution of the main shader component of the shader code/program would not result in the page fault).

As to claims 10 and 21, Chen et al. disclose the graphics operation is associated with a plurality of pixels (e.g. main shader component of the shader code/program), and wherein the at least one processor is configured to perform the querying of the first memory (e.g. determining whether the per-instance preamble shader component of the shader code/program has already been executed, thus further determining whether uniforms/constants have already been fetched from system memory 16) one time prior to the performing of the graphics operation associated with the plurality of pixels (e.g. prior to execution of the main shader component of the shader code/program)(column 5, lines 65 thru column 6, lines 12 notes after determination has been made that the per-instance shader preamble has previously completed execution (e.g. flag is set to true), uniforms/constants may be loaded only once per instance (e.g. during execution of the per-instance preamble shader component of the shader code/program) and reused for many pixels of the instance (e.g. during execution of the main shader component of the shader code/program)).

As to claim 11, Chen et al. disclose the first memory (system memory 16) is configured to be accessible to a graphics processor (GPU 14) and a central processor (processor 12)(Figures 1 and 2 illustrate system memory 16 accessible to each of processor 12 and GPU 14 as denoted by double-headed arrows).

As to claim 22, Chen et al. disclose the apparatus includes a wireless communication device (Figures 1 and 2 illustrate device 10, where column 6, lines 12-22 notes device 10 may include video devices such as media players, set-top boxes, wireless communications devices, such as mobile telephones, personal digital assistants (PDAs), desktop computers, laptop computers, gaming consoles, video conferencing units, tablet computing devices and the like).

Response to Arguments

Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 12, and 23 to similarly recite, “performing a graphics operation associated with using a set of constants within a flow control, the set of constants being associated with a plurality of branches associated with the flow control; querying a first memory to determine whether memory addresses associated with the set of constants are allocated at a constant buffer of the first memory; and setting a page fault indicator to a true value when the query indicates that at least one memory address associated with the set of constants is unallocated at the constant buffer, wherein the at least one memory address associated with the set of constants being unallocated at the constant buffer corresponds to a speculative page fault associated with at least one pre-fetch operation and at least one branch in the plurality of branches.”  Applicant argues on pages 8 and 9 of the Amendment filed that the prior art of record fails to teach or suggest the limitations of the claims as now amended.  
In reply, in light of the amendments, Chen et al. is still believed to teach the limitations of the claims.  Please see the rejection and notes regarding independent claims 1, 12, and 23 above, as the rejection provides specific details to the teachings of the limitations.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612